Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/16/2021 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (Pub. No.: US 2014/0071961 A1) in view of Lim et al. (Pub. No.: US 2014/0003400 A1) and Popovski et al. (Pub. No.: US 20080227388 A1), hereafter respectively referred to as Nigam, Lim, and Popovski.  
	In regard to Claim 1, Nigam teaches A method for transmitting data, wherein the method comprises: receiving, by a terminal device (MS 204, Para. 51, FIG. 2A, 2B), on a first time domain unit (subframe 2204A, Para. 90, FIG. 22), a control channel transmitted by a network device (primary DL carrier, Para. 90, FIG. 22), wherein the control channel carries resource indication information (The first S-PDCCH region 2207A is located in the PDCCH region 2206 and the second S-PDCCH region 2207B spans all symbols of the data region 2209, Para. 90, FIG. 22), the resource indication information comprises a first bit field (first S-PDCCH region 2207A, Para. 90, FIG. 22) and a second bit field (second S-PDCCH region 2207B, Para. 90, FIG. 22), the first bit field indicates a position of a second time domain unit (FIG. 22 shows first S-PDCCH region 2207A pointing at subframe 2210A that is shifted in time by Tp+TUL_prep from first S-PDCCH region 2207A, Para. 91, FIG. 22) for transmitting a data channel scheduled by the control channel (FIG. 22 shows first S-PDCCH region 2207A pointing toward resources of subframe 2210A in a secondary UL carrier, Para. 90-91, FIG. 22), the second bit field indicates at least one time domain symbol (FIG. 22 shows subframe 2210A composed of symbols, Para. 91, FIG. 22) occupied (FIG. 22 shows the second S-PDCCH region 2207B pointing toward a symbol in subframe 2210A, Para. 90-91, FIG. 22), and each of the first time domain unit (subframe 2204A, Para. 90, FIG. 22) and the second time domain unit (subframe 2210A, Para. 91, FIG. 22) comprises a plurality of time domain symbols (FIG. 22 shows each of subframe 2204A and subframe 2210A composed of multiple symbols, Para. 5, 90-91, FIG. 22).  
	Nigam teaches if the value on the second bit field belongs to a second value set, determining, by the terminal device, that the at least one time domain symbol comprises a time domain symbol in a second symbol set corresponding to the value on the second bit field (FIG. 22 shows the second S-PDCCH region 2207B pointing toward a symbol in allocation interval 2214B, Para. 90-91, FIG. 22), wherein the second value set does not overlap with the first value set (FIG. 22 shows first S-PDCCH region 2207A pointing toward a symbol in allocation interval 2214A, Para. 90-91, FIG. 22).  
Nigam teaches transmitting, by the terminal device, the data channel with the network device on the at least one time domain symbol in the second time domain unit (FIG. 22 shows subframe 2210A transmitted in frame structure 2202C of the secondary UL carrier, Para. 90-91, FIG. 22).  
Nigam fails to teach if a value on the second bit field belongs to a first value set, determining, by the terminal device, to use all time domain symbols in a first symbol set as the at least one time domain symbol, wherein the first symbol set is used for slot-based scheduling.  
Lim teaches if a value on the second bit field belongs to a first value set (control information from the base station through the access zone of the DL frame, Para. 41, FIG. 1a), determining, by the terminal device, to use all time domain symbols in a first symbol set as the at least one time domain symbol (the whole UL frame may be allocated for transmission. The terminals perform transmission using the whole UL frame.  The gap may be allocated on a per-symbol basis. Para. 41, FIG. 1a), wherein the first symbol set is used for slot-based scheduling (the terminal receives control information and UL frame structure information (zone length (slot), etc.) for P2P transmission from the base station, and then, transmits the data to another terminal through the transmission zone in the UL frame, Para. 105, FIG. 6c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Nigam since Lim provides a technique for a base station to control utilization of a frame, which can be introduced into the system of Nigam to ensure a base station allocates of all symbols in subframes when needed by a MS involved with transmitting large amounts of data.  
Nigam fails to teach the second symbol set is used for non-slot-based scheduling.  
Popovski teaches the second symbol set is used for non-slot-based scheduling (the BS sets the number of transmission symbols, N, that it will use at each scheduling instant, Para. 49, FIG. 3).  [the examiner notes that Popovski never teaches a slot or timeslot with respect to scheduling or symbols]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Popovski with the 


In regard to Claim 9, Nigam teaches A terminal device (MS 204, Para. 51, FIG. 2A, 2B), wherein the terminal device comprises a processor, a transceiver and a memory, wherein: the transceiver is configured to receive, on a first time domain unit (subframe 2204A, Para. 90, FIG. 22), a control channel transmitted by a network device (primary DL carrier, Para. 90, FIG. 22), wherein the control channel carries resource indication information (The first S-PDCCH region 2207A is located in the PDCCH region 2206 and the second S-PDCCH region 2207B spans all symbols of the data region 2209, Para. 90, FIG. 22), the resource indication information comprises a first bit field (first S-PDCCH region 2207A, Para. 90, FIG. 22) and a second bit field (second S-PDCCH region 2207B, Para. 90, FIG. 22), the first bit field indicates a position of a second time domain unit (FIG. 22 shows first S-PDCCH region 2207A pointing at subframe 2210A that is shifted in time by Tp+TUL_prep from first S-PDCCH region 2207A, Para. 91, FIG. 22) for transmitting a data channel scheduled by the control channel (FIG. 22 shows first S-PDCCH region 2207A pointing toward resources of subframe 2210A in a secondary UL carrier, Para. 90-91, FIG. 22), the second bit field indicates at least one time domain symbol (FIG. 22 shows subframe 2210A composed of symbols, Para. 91, FIG. 22) occupied by the data channel in the (FIG. 22 shows the second S-PDCCH region 2207B pointing toward a symbol in subframe 2210A, Para. 90-91, FIG. 22), and each of the first time domain unit (subframe 2204A, Para. 90, FIG. 22) and the second time domain unit (subframe 2210A, Para. 91, FIG. 22) comprises a plurality of time domain symbols (FIG. 22 shows each of subframe 2204A and subframe 2210A composed of multiple symbols, Para. 5, 90-91, FIG. 22).  
Nigam teaches, wherein the memory has executable instructions stored thereon that when executed by the processor cause the processor to: if the value on the second bit field belongs to a second value set, determine that the at least one time domain symbol comprises a time domain symbol in a second symbol set corresponding to the value on the second bit field (FIG. 22 shows the second S-PDCCH region 2207B pointing toward a symbol in allocation interval 2214B, Para. 90-91, FIG. 22), wherein the second value set does not overlap with the first value set (FIG. 22 shows first S-PDCCH region 2207A pointing toward a symbol in allocation interval 2214A, Para. 90-91, FIG. 22).  
Nigam teaches wherein the transceiver is further configured to transmit the data channel with the network device on the at least one time domain symbol in the second time domain unit (FIG. 22 shows subframe 2210A transmitted in frame structure 2202C of the secondary UL carrier, Para. 90-91, FIG. 22).  
Nigam fails to teach wherein the memory has executable instructions stored thereon that when executed by the processor cause the processor to: if a value on the second bit field belongs to a first value set, determine to use all time domain symbols in 
Lim teaches wherein the memory has executable instructions stored thereon that when executed by the processor cause the processor to: if a value on the second bit field belongs to a first value set (control information from the base station through the access zone of the DL frame, Para. 41, FIG. 1a), determine to use all time domain symbols in a first symbol set as the at least one time domain symbol (the whole UL frame may be allocated for transmission. The terminals perform transmission using the whole UL frame.  The gap may be allocated on a per-symbol basis. Para. 41, FIG. 1a), wherein the first symbol set is used for slot-based scheduling (the terminal receives control information and UL frame structure information (zone length (slot), etc.) for P2P transmission from the base station, and then, transmits the data to another terminal through the transmission zone in the UL frame, Para. 105, FIG. 6c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim with the teachings of Nigam since Lim provides a technique for a base station to control utilization of a frame, which can be introduced into the system of Nigam to ensure a base station allocates of all symbols in subframes when needed by a MS involved with transmitting large amounts of data.  
Nigam fails to teach the second symbol set is used for non-slot-based scheduling.  
(the BS sets the number of transmission symbols, N, that it will use at each scheduling instant, Para. 49, FIG. 3).  [the examiner notes that Popovski never teaches a slot or timeslot with respect to scheduling or symbols]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Popovski with the teachings of Nigam in view of Lim since Popovski provides a technique for scheduling of symbols without requiring transmission slots, which can be introduced into the system of Nigam in view of Lim to permit symbol scheduling without the need for slot information and resulting in simplified scheduling of symbols.  


Claims 2-4, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Lim, and further in view of Islam et al. (Pub. No.: US 2017/0289966 A1), hereafter referred to as Islam.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach the determining, by the terminal device, that the at least one time domain symbol refers to a time domain symbol in a second symbol set corresponding to the value on the second bit field comprises: determining, by the terminal device, symbol information corresponding to the value on the second bit field according to the value on the second bit field, wherein the symbol information comprises a position of a start-stop symbol in the at least one time domain symbol 
Islam teaches the determining, by the terminal device, that the at least one time domain symbol refers to a time domain symbol in a second symbol set corresponding to the value on the second bit field comprises: determining, by the terminal device, symbol information corresponding to the value on the second bit field according to the value on the second bit field, wherein the symbol information comprises a position of a start-stop symbol in the at least one time domain symbol and/or a number of the at least one time domain symbol, and the start-stop symbol comprises a start time domain symbol and/or an end time domain symbol; and determining, by the terminal device, the at least one time domain symbol in the second symbol set according to the symbol information (base station 810 may have a number of ways to indicate the start and stop symbol index to the UE 820.  The base station 810 may indicate or convey the start and stop symbols of the PDSCH and/or PUSCH.  Referring to FIG. 5, the base station 810 may indicate that there is 1 DL control symbol, no UL control symbols, and 2 CSI-RS symbols. Based on this information, the UE 820 may infer that the configuration 0 is being used and the start and stop symbol indices are 1 and 11, respectively.  Para. 78, FIGS. 5, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate 

In regard to Claim 3, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the method.  
	Nigam fails to teach wherein when the symbol information comprises the position of the start-stop symbol, the value on the second bit field represents a number of time domain symbols that separate the start-stop symbol from a reference symbol.  
	Islam teaches wherein when the symbol information comprises the position of the start-stop symbol, the value on the second bit field represents a number of time domain symbols that separate the start-stop symbol from a reference symbol (base station 810 may indicate the start and stop symbols in a DCI message, for example, by indicating a number of other symbols used for DL control, UL control, and/or reference signals, Para. 78, FIGS. 5, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate information of resource arrangements, which can be introduced into the system of Nigam in view of Lim to ensure a MS is fully informed of the locations and durations of resources allocated for certain communication activities across multiple wireless devices.   

In regard to Claim 4, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the method.  
	Nigam fails to teach wherein the reference symbol comprises: a first time domain symbol in the first time domain unit; or a first reference symbol, wherein the first reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting the control channel by an integer number of time domain units, and the first reference symbol and the start-stop symbol are separated by less than one time domain unit; or a second reference symbol, wherein the second reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting a control resource set by an integer number of time domain units, and the second reference symbol and the start-stop symbol are separated by less than one time domain unit. 
Islam teaches wherein the reference symbol comprises: a first time domain symbol in the first time domain unit; or a first reference symbol, wherein the first reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting the control channel by an integer number of time domain units, and the first reference symbol and the start-stop symbol are separated by less than one time domain unit; or a second reference symbol, wherein the second reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting a control resource set by an integer number of time domain units, and the second reference symbol and the start-stop symbol are separated by less than one time domain unit (base station 810 may indicate that there is 1 DL control symbol, no UL control symbols, and 2 CSI-RS symbols. Based on this information, the UE 820 may infer that the configuration 0 is being used and the start and stop symbol indices are 1 and 11, respectively. Para. 78, FIGS. 5, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate information of resource arrangements, which can be introduced into the system of Nigam in view of Lim to ensure a MS is fully informed of the locations and durations of resources allocated for certain communication activities across multiple wireless devices.   

In regard to Claim 10, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein the processor is configured to: determine symbol information corresponding to the value on the second bit field according to the value on the second bit field, wherein the symbol information comprises a position of a start-stop symbol in the at least one time domain symbol and/or a number of the at least one time domain symbol, and the start-stop symbol comprises a start time domain symbol and/or an end time domain symbol; and determine the at least one time domain symbol in the second symbol set according to the symbol information.
Islam teaches wherein the processor is configured to: determine symbol information corresponding to the value on the second bit field according to the value on the second bit field, wherein the symbol information comprises a position of a start-stop (base station 810 may have a number of ways to indicate the start and stop symbol index to the UE 820.  The base station 810 may indicate or convey the start and stop symbols of the PDSCH and/or PUSCH.  Referring to FIG. 5, the base station 810 may indicate that there is 1 DL control symbol, no UL control symbols, and 2 CSI-RS symbols. Based on this information, the UE 820 may infer that the configuration 0 is being used and the start and stop symbol indices are 1 and 11, respectively.  Para. 78, FIGS. 5, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate information of resource arrangements, which can be introduced into the system of Nigam in view of Lim to ensure a MS is fully informed of the locations and durations of resources allocated for certain communication activities across multiple wireless devices.   

In regard to Claim 11, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein when the symbol information comprises the position of the start-stop symbol, the value on the second bit field represents a number of time domain symbols that separate the start-stop symbol from a reference symbol.  
(base station 810 may indicate the start and stop symbols in a DCI message, for example, by indicating a number of other symbols used for DL control, UL control, and/or reference signals, Para. 78, FIGS. 5, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate information of resource arrangements, which can be introduced into the system of Nigam in view of Lim to ensure a MS is fully informed of the locations and durations of resources allocated for certain communication activities across multiple wireless devices.   

In regard to Claim 12, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein the reference symbol comprises: a first time domain symbol in the first time domain unit; or a first reference symbol, wherein the first reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting the control channel by an integer number of time domain units, and the first reference symbol and the start-stop symbol are separated by less than one time domain unit; or a second reference symbol, wherein the second reference symbol is separated from a start time domain symbol or an end time domain symbol for 
Islam teaches wherein the reference symbol comprises: a first time domain symbol in the first time domain unit; or a first reference symbol, wherein the first reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting the control channel by an integer number of time domain units, and the first reference symbol and the start-stop symbol are separated by less than one time domain unit; or a second reference symbol, wherein the second reference symbol is separated from a start time domain symbol or an end time domain symbol for transmitting a control resource set by an integer number of time domain units, and the second reference symbol and the start-stop symbol are separated by less than one time domain unit (base station 810 may indicate that there is 1 DL control symbol, no UL control symbols, and 2 CSI-RS symbols. Based on this information, the UE 820 may infer that the configuration 0 is being used and the start and stop symbol indices are 1 and 11, respectively. Para. 78, FIGS. 5, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate information of resource arrangements, which can be introduced into the system of Nigam in view of Lim to ensure a MS is fully informed of the locations and durations of resources allocated for certain communication activities across multiple wireless devices.   

In regard to Claim 20, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein the reference signal is a demodulation reference signal (DMRS).
Islam teaches wherein the reference signal is a demodulation reference signal (DMRS) (some of the REs carry demodulation reference signals ( DM-RS) for channel estimation at the eNB, Para. 51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nigam in view of Lim since Islam provides a technique for conveying accurate information of resource arrangements, which can be introduced into the system of Nigam in view of Lim to ensure a MS is fully informed of the locations and durations of resources allocated for certain communication activities across multiple wireless devices.   


Claims 5-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Lim, and further in view of Yang et al. (Pub. No.: US 2016/0227545 A1), hereafter referred to as Yang.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the terminal device.  
(In FIG. 4, the second occurrence of the DMRS patterns starts at symbol ten, which is adjacent to the CRS residing symbol at symbol nine. In FIG. 3, the second occurrence of the DMRS patterns starts at symbol twelve, which is spaced by four symbols to the CRS residing symbol at symbol seven.  Para. 41, FIGS. 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Nigam in view of Lim since Yang provides a technique for an arrangement of reference signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  

In regard to Claim 6, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the terminal device.  
(In FIG. 4, the second occurrence of the DMRS patterns starts at symbol ten, which is adjacent to the CRS residing symbol at symbol nine. In FIG. 3, the second occurrence of the DMRS patterns starts at symbol twelve, which is spaced by four symbols to the CRS residing symbol at symbol seven.  Para. 41, FIGS. 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Nigam in view of Lim since Yang provides a technique for an arrangement of reference signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  

In regard to Claim 13, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein when the value on the second bit field belongs to the second value set, the transceiver is further configured to: transmit a reference signal 
Yang teaches wherein when the value on the second bit field belongs to the second value set, the transceiver is further configured to: transmit a reference signal with the network device on a start time domain symbol of the at least one time domain symbol or on a previous adjacent time domain symbol of the start time domain symbol (In FIG. 4, the second occurrence of the DMRS patterns starts at symbol ten, which is adjacent to the CRS residing symbol at symbol nine. In FIG. 3, the second occurrence of the DMRS patterns starts at symbol twelve, which is spaced by four symbols to the CRS residing symbol at symbol seven.  Para. 41, FIGS. 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Nigam in view of Lim since Yang provides a technique for an arrangement of reference signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  

In regard to Claim 14, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein when the value on the second bit field belongs to the first value set, the transceiver is further configured to: transmit a reference signal with the network device on a preset time domain symbol in the second time domain unit.	
(In FIG. 4, the second occurrence of the DMRS patterns starts at symbol ten, which is adjacent to the CRS residing symbol at symbol nine. In FIG. 3, the second occurrence of the DMRS patterns starts at symbol twelve, which is spaced by four symbols to the CRS residing symbol at symbol seven.  Para. 41, FIGS. 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Nigam in view of Lim since Yang provides a technique for an arrangement of reference signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  

In regard to Claim 15, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein the preset time domain symbol is a third time domain symbol or a fourth time domain symbol in the second time domain unit.	
Yang teaches wherein the preset time domain symbol is a third time domain symbol or a fourth time domain symbol in the second time domain unit (In FIG. 4, the second occurrence of the DMRS patterns starts at symbol ten, which is adjacent to the CRS residing symbol at symbol nine. In FIG. 3, the second occurrence of the DMRS patterns starts at symbol twelve, which is spaced by four symbols to the CRS residing symbol at symbol seven.  Para. 41, FIGS. 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Nigam in view of Lim since Yang provides a technique for an arrangement of reference signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  


Claims 7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Lim, and further in view of Bachir et al. (Pub. No.: US 2010/0054182 A1), hereafter referred to as Bachir.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the method.  
	Nigam fails to teach wherein a value on the first bit field represents a number of time domain units that separate the second time domain unit from the first time domain unit.
	Bachir teaches wherein a value on the first bit field represents a number of time domain units that separate the second time domain unit from the first time domain unit (Each frame TDi, i=1 to k of the series 8 comprises a copy of the data frame TD and an indication of the number of frames of the series separating the frame TDi from the data frame TD which follows the preamble 8, Para. 91, FIG. 4a).  


In regard to Claim 16, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein a value on the first bit field represents a number of time domain units that separate the second time domain unit from the first time domain unit.
	Bachir teaches wherein a value on the first bit field represents a number of time domain units that separate the second time domain unit from the first time domain unit (Each frame TDi, i=1 to k of the series 8 comprises a copy of the data frame TD and an indication of the number of frames of the series separating the frame TDi from the data frame TD which follows the preamble 8, Para. 91, FIG. 4a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bachir with the teachings of Nigam in view of Lim since Bachir provides a technique for signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  

In regard to Claim 17, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein when frequency bands for transmitting the data channel are different, the first symbol set is the same or the first symbol sets are different.
	Bachir teaches wherein when frequency bands for transmitting the data channel are different, the first symbol set is the same or the first symbol sets are different (Each frame TDi, i=1 to k of the series 8 comprises a copy of the data frame TD and an indication of the number of frames of the series separating the frame TDi from the data frame TD which follows the preamble 8, Para. 91, FIG. 4a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bachir with the teachings of Nigam in view of Lim since Bachir provides a technique for signal transmissions, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary network and channel information with which to perform the most effective wireless transmissions.  


Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Lim, and further in view of Kim et al. (Pub. No.: US 2010/0054182 A1), hereafter referred to as Kim.  
In regard to Claim 8, as presented in the rejection of Claim 1, Nigam in view of Lim teaches the method.  
	Nigam fails to teach wherein the receiving, by a terminal device, on a first time domain unit, a control channel transmitted by a network device comprises: receiving, by the terminal device, on the first time domain unit, downlink control information (DCI) which is transmitted by the network device and carried in the control channel, wherein the DCI comprises the resource indication information.
	Kim teaches wherein the receiving, by a terminal device, on a first time domain unit, a control channel transmitted by a network device comprises: receiving, by the terminal device, on the first time domain unit, downlink control information (DCI) which is transmitted by the network device and carried in the control channel, wherein the DCI comprises the resource indication information (An e-PDCCH carrying DCI for downlink (DL) assignment may be mapped to a first slot and an e-PDCCH carrying DCI for uplink (UL) assignment may be mapped to a second slot, Para. 237, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bachir with the teachings of Nigam in view of Lim since Bachir provides a technique for downlink control information, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary downlink control information that describes network and channel arrangements with which to perform the most effective wireless transmissions.  

In regard to Claim 18, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein the transceiver is configured to: receive, on the first time domain unit, downlink control information (DCI) which is transmitted by the network device and carried in the control channel, wherein the DCI comprises the resource indication information.
	Kim teaches wherein the transceiver is configured to: receive, on the first time domain unit, downlink control information (DCI) which is transmitted by the network device and carried in the control channel, wherein the DCI comprises the resource indication information (An e-PDCCH carrying DCI for downlink (DL) assignment may be mapped to a first slot and an e-PDCCH carrying DCI for uplink (UL) assignment may be mapped to a second slot, Para. 237, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bachir with the teachings of Nigam in view of Lim since Bachir provides a technique for downlink control information, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary downlink control information that describes network and channel arrangements with which to perform the most effective wireless transmissions.  

In regard to Claim 19, as presented in the rejection of Claim 9, Nigam in view of Lim teaches the terminal device.  
	Nigam fails to teach wherein the time domain unit is a time slot or a subframe.
(a cell for which PDCCH demodulation based on a downlink receiver-specific reference signal is set, is commonly defined for a first slot and a second slot in a downlink subframe, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bachir with the teachings of Nigam in view of Lim since Bachir provides a technique for downlink control information, which can be introduced into the system of Nigam in view of Lim to ensure wireless devices obtain the necessary downlink control information that describes network and channel arrangements with which to perform the most effective wireless transmissions.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 112
Applicant’s arguments, see pages 10-12, filed 2/16/2021, with respect to the Claim Rejections under 35 USC § 112 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 112 have been withdrawn. 

II. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  Page 15 of the Remarks presents the argument that The Applicant respectfully disagrees and submits that the first bit filed and the second bit field of the present application differ from the respective S-PDCCH regions (2207A and 2207B) of Nigam in terms of their functions.  This argument is not persuasive.  If there are features in the Specification clarifying the functions of a first bit field and a second bit field of Claim 1 that are not clearly taught by the combination of Nigam and Lim, such features are not positively recited in the language of Claim 1.  

Page 15 of the Remarks presents the argument that Moreover, the manner of indicating the at least one symbol by virtue of the first bit filed and the second bit field is also different from the manner of indicating symbols in the subframe 2210A through the information regarding the allocated resources transmitted using the S-PDCCH.  This argument is not persuasive.  If there are features in the Specification clarifying the manner in which a first bit field and a second bit field indicate a symbol of Claim 1 that are not clearly taught by the combination of Nigam and Lim, such features are not positively recited in the language of Claim 1.  

Page 15 of the Remarks presents the argument that Therefore, the information carried by the two regions, i.e., the first S-PDCCH region 2207A and the second S-PDCCH region 2207B, are both at the SAME level, they function respectively to indicate two allocation intervals of a subframe.  This argument is not persuasive.  The examiner notes that Claim 1 does not recite the word level, and does not appear to recite any words synonymous to the word level.  If there are features in the Specification involving levels with respect to a first bit field and a second bit field of not positively recited in the language of Claim 1.  

Page 15 of the Remarks presents the argument that There is NO limitation in Nigam disclosing that the allocated resources in the subframe 2210A are determined based on the information carried in the first S-PDCCH region 2207A in AND the information carried in the second S-PDCCH region 2207B.  This argument is not persuasive.  FIG. 22 of Nigam clearly shows BOTH a first S-PDCCH region 2207A pointing to resources in subframe 2210A, AND a second S-PDCCH region 2207B pointing to resources in subframe 2210A.  As a result, BOTH a first S-PDCCH region 2207A AND a second S-PDCCH region 2207B contain information with respect to the resources in subframe 2210A.  

Page 15 of the Remarks presents the argument that By contrast, the first bit field of amended claim 1 indicates a position of a second time domain unit for transmitting a data channel and is at a time slot level.  This argument is not persuasive.  Claim 1 does not recite a time slot level, and does not appear to recite any terms synonymous with a time slot level.  If there are features in the Specification involving a time slot level with respect to a first bit field of Claim 1 that are not clearly taught by the combination of Nigam and Lim, such features are not positively recited in the language of Claim 1.  

while the second bit field of amended claim 1 indicates at least one time domain symbol occupied by the data channel in the second time domain unit and is at a symbol level.  This argument is not persuasive.  Claim 1 does not recite a time symbol level, and does not appear to recite any terms synonymous with time symbol level.  If there are features in the Specification involving a time symbol level with respect to a second bit field of Claim 1 that are not clearly taught by the combination of Nigam and Lim, such features are not positively recited in the language of Claim 1.  

Page 16 of the Remarks presents the argument that hence, the at least one symbol is determined based on BOTH of the first bit field and the second bit field, with the first bit field indicating where the second time domain unit is and the second bit field further indicating which symbols in the second time domain unit are occupied by the data channel.  This argument is not persuasive.  The examiner notes that Claim 1 does not require that a single symbol is indicated directly by both a first bit field and a second bit field.  The examiner also notes that a second bit field of Claim 1 is not directly reliant on a first bit field in order to indicate a time domain symbol.   Claim 1 also does not positively recite that a second bit field must be formed from a first bit field.  
In other words, only a second bit field of Claim 1 directly indicates a single symbol without any clear need for a first bit field.  A first bit field of Claim 1 directly indicates only a position of a second time domain unit, not a single symbol.  If there are features in the Specification clearly requiring that a second bit field must be formed from not positively recited in the language of Claim 1.  If there are features in the Specification involving a single symbol being indicated directly by both a first bit field and a second bit field of Claim 1 that are not clearly taught by the combination of Nigam and Lim, such features are not positively recited in the language of Claim 1.  
FIG. 22 of Nigam shows a first S-PDCCH region 2207A (first bit field) pointing at subframe 2210A (second time domain unit) that is shifted in time by Tp+TUL_prep from first S-PDCCH region 2207A (indicates a position), and this is substantively the same as the first bit field indicates a position of a second time domain unit of Claim 1.  FIG. 22 of Nigam shows the second S-PDCCH region 2207B (second bit field) pointing toward a symbol among multiple symbols (indicates at least one time domain symbol occupied by the data channel) in subframe 2210A (in the second time domain unit), and this is substantively the same as the second bit field indicates at least one time domain symbol occupied by the data channel in the second time domain unit of Claim 1.  

Page 16 of the Remarks presents the argument that It is thus clear that, the first bit field and the second bit field of the present application are at DIFFERENT levels, and function together to indicate the at least one time domain symbol occupied by the data channel.  This argument is not persuasive.  The examiner notes that a second bit field of Claim 1 is not directly reliant on a first bit field in order to indicate a time domain symbol.  Claim 1 recites: “the second bit field indicates at least one time domain symbol”.  Claim 1 does not clearly require that a first bit field has any without being formed from or reliant on a “first bit field”.  The examiner also notes that Claim 1 does not recite the word level, and does not appear to recite any words synonymous to the word level.  

Page 16 of the Remarks presents the argument that In fact, Nigam mentions an offset between the subframe 2210A of the secondary UL carrier and the corresponding subframe 2204A of the primary DL carrier, however, as disclosed in paragraph [0091] of Nigam, this offset actually depends on a time duration required for processing information or other operations, that is, the position of the subframes 2210A of the secondary UL carrier depends on a processing capacity of the MS rather than being indicated by any resource indication information from the base station.  This argument is not persuasive.  FIG. 22 of Nigam shows first S-PDCCH region 2207A pointing at subframe 2210A that is shifted in time by Tp+TUL_prep from first S-PDCCH region 2207A, where this suggests that first S-PDCCH region 2207A of Nigam contains sufficient information to indicate a subframe 2210A that is shifted in time by Tp+TUL_prep, and this is substantively the same as the first bit field indicates a position of a second time domain unit of Claim 1.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
4-3-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477